DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention I in the reply filed on 02/02/2022 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The requirement is still deemed proper and is therefore made FINAL. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a sensor configured to measure and collect state monitoring data of an engine, vehicle monitoring data, and vibration data,” as recited by claims 2-3 of claim 1, must be shown or the feature canceled from the claim. No new matter should be entered. Specifically, as best understood by the examiner, Fig. 1 shows a configurational block diagram illustrating a vehicle 100, where the vehicle 100 includes a first box labeled “first sensor” and numbered “120” and a second box labeled “second sensor” and numbered “130,” where 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites “the system” in line 2, which should be amended to instead recite --the big data-based driving information provision system-- for consistency and proper antecedent basis with “A big data-based driving information provision system” in line 1 of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “sensor” in claim 1 appears to be used by the claim to mean “group of devices, each of which detects or measures a respective physical property and records, indicates, or otherwise responds to it,” given that lines 2-3 of claim 1 specify that the sensor is “configured to measure and collect state monitoring data of an engine, vehicle monitoring data, and vibration data” and therefore measures many different types of data, while the accepted meaning is “a device which detects or measures a physical property and records, indicates, or otherwise responds to it.” The term is indefinite because the specification does not clearly redefine the term.
Claims 2-10 are dependent from claim 1, such that claims 2-10 also include the indefinite subject matter recited by claim 1, such that claims 2-10 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 5 recites “wherein the ECU is configured to calculate the CCI” in line 2. Claim 5 is dependent from claim 1, and claim 1 recites “an engine electronic control unit (ECU) configured to generate a combustion characteristic index (CCI) data of the engine” in lines 4-5. Specifically, it is unclear whether the “CCI” in line 2 of claim 5 is intended to be the same as or different from the “CCI data” in lines 4-5 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 6 is dependent from claim 5, such that claim 6 also includes the indefinite subject matter recited by claim 5, such that claim 6 is also rejected for at least the same reasons that claim 5 is rejected, as discussed in detail directly above with respect to claim 5.

Claim 6 recites “wherein the ECU is configured to: calculate the CCI for each cylinder” in lines 2-3. Claim 6 is dependent from claim 1 via claim 5, claim 1 recites “an engine electronic control unit (ECU) configured to generate a combustion characteristic index (CCI) data of the engine” in lines 4-5, and claim 5 recites “wherein the ECU is configured to calculate the CCI” in line 2. Firstly, it is unclear whether the “CCI” in line 3 of claim 6 is intended to be the same as or different from the “CCI data” in lines 4-5 of claim 1, such that it is also unclear whether the “CCI” in line 3 of claim 6 is intended to be the same as or different from the “CCI” in line 2 of claim 5. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 6 recites “when a median deviation value of a median with respect to a cylinder is greater than a predetermined threshold, determine that a cylinder having a smallest minimum value is an abnormal combustion” in lines 4-6; however, it is completely unclear what exactly is meant by this claim phrase in the context of the claim. 

Claim 8 recites “wherein the graphic controller is configured to: determine that the at least two data categories are an irregular vibration index based on the CCI; and determine that the at least two data categories are a grade and a vibration level which are matched to a range from a maximum value to a minimum value of the irregular vibration index” in lines 2-7. As best understood by the examiner, lines 3-4 of claim 8 first define the at least two data categories as an irregular vibration index based on the CCI, and lines 5-7 of claim 8 subsequently redefine the at least two data categories as a grade and a vibration level, further specifying that the grade and the vibration level are matched to a range from a maximum value to a minimum value of the irregular vibration index, such that neither the grade nor the vibration level is the same as the irregular vibration index. Therefore, it is completely unclear what exactly Applicant is attempting to further define via the subject matter of claim 8.
Claim 8 also recites “the CCI” in line 4. Claim 8 is dependent from claim 1, and claim 1 recites “an engine electronic control unit (ECU) configured to generate a combustion characteristic index (CCI) data of the engine” in lines 4-5. Specifically, it is unclear whether the “CCI” in line 4 of claim 8 is intended to be the same as or different from the “CCI data” in lines 4-5 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites: “A big data-based driving information provision system, comprising: a sensor configured to measure and collect state monitoring data of an engine, vehicle monitoring data, and vibration data; an engine electronic control unit (ECU) configured to generate a combustion characteristic index (CCI) data of the engine; and a graphic controller configured to generate a primary deep learning model, wherein the primary deep learning model is configured to classify big data including the state monitoring data, the vehicle monitoring data, the vibration data, and the CCI data into at least two data categories.”
In claim 1, each of the functional limitations “configured to generate a combustion characteristic index (CCI) data of the engine” and “configured to generate a primary deep learning model, wherein the primary deep learning model is configured to classify big data including the state monitoring data, the vehicle monitoring data, the vibration data, and the CCI data into at least two data categories” falls within the “mental process” group of abstract ideas, because each of the recited generate functions is performable by a human, including by a human using a physical aid (e.g., pen and paper, a slide rule, a calculator) to help them complete the recited generate functions, and the use of such physical aid does not negate the mental nature of the limitations.
This judicial exception is not integrated into a practical application because besides the abstract ideas, the claim merely recites each of “a sensor configured to measure and collect state monitoring data of an engine, vehicle monitoring data, and vibration data,” “an engine electronic control unit (ECU)” in association with the configured to generate a combustion characteristic index (CCI) data of the engine” functional limitation, and “a graphic controller” in association with the “configured to generate a primary deep learning model, wherein the primary deep learning model is configured to classify big data including the state monitoring data, the vehicle monitoring data, the vibration data, and the CCI data into at least two data categories” functional limitation. The claim limitation “a sensor configured to measure and collect state monitoring data of an engine, vehicle monitoring data, and vibration data” merely introduces generic sensor structure insignificant extra-solution activity recited at a high level of generality as mere data gathering that is necessary for use of the recited judicial exception (as the providing part of the “big data” associated with the “primary deep learning model”). Also, simply implementing abstract idea(s) [e.g., mental process(es)] on a physical machine [e.g., a computer or controller, such as an engine electronic control unit (ECU) and/or a graphic controller] is not a patentable application of that/those abstract idea(s) (e.g., see: MPEP 2106.04(a)(2)_III & 2106.04(d)), and the system of claim 1 does not improve the function of a computer or an improvement to other technology or technological field. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, and the examiner takes Official Notice (e.g., see: MPEP 2144.03) that each of the “sensor configured to measure and collect state monitoring data of an engine, vehicle monitoring data, and vibration data,” the ECU, and the graphic controller merely define insignificant extra-solution activity (data gathering, computer/controller structure) 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014207683 A1 to Tietze et al. (hereinafter: “Tietze”) in view of U.S. Patent No. 5,041,976 to Marko et al. (hereinafter: “Marko”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Tietze in view of Marko, and in view of U.S. Patent Application Publication No. 2020/0248641 to Nakamura (hereinafter: “Nakamura”).
With respect to claim 1, Tietze teaches a big data-based driving information provision system, comprising: a sensor configured to measure and collect state monitoring data of an engine [as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0040-0044, an open-ended set of input variables and an open-ended set of output variables of an internal combustion engine 2 are measured and stored as test data for a test control unit 3, such that it is understood that test bench 1 necessarily includes a “sensor” (or a group of sensors definable for the purposes of examination as a “sensor”)]; an engine electronic control unit (ECU) [the test control unit 3 (e.g., “engine electronic control unit”), as depicted by at least Fig. 1 and as discussed by at least ¶ 0016 & 0040-0041]; and a graphic controller configured to generate a primary deep learning model, wherein the primary deep learning model is configured to classify big data including the state monitoring data into at least two data categories [as depicted by at least Figs. 1-9 and as discussed by at least ¶ 0016-0018, 0023-0025, 0028-0029 & 0042-0079, a model calculation unit (e.g., “graphic controller”), as designed (without modification), is capable of performing functions to create a data-based functional model (e.g., “primary deep learning model”), the data-based functional model being capable of classifying new training data points NTP into, for example, a first subset GPR1 or a second subset GPR2, where new training data points NTP for the data-based functional model include the input variables and output variables].
As discussed in detail above, Tietze is understood to teach a graphics controller under a broadest reasonable interpretation via the disclosure of the model calculation unit. However, in such a case where Applicant is able to sufficiently show that the model calculation unit of Tietze is not a graphics controller AND that Tietze does not fully teach a graphics controller and/or in such a case where Tietze is not interpreted or relied upon to teach that the model calculation unit is a graphics controller, it is also noted that Nakamura teaches using a graphics processing unit (GPU), in the alternative to a central processing unit (CPU), to implement a primary deep learning model in an analogous context (as discussed by at least ¶ 0096 & 0143).
Therefore, even if Tietze is not interpreted or relied upon to teach that the model calculation unit is a graphics controller, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the 
Tietze appears to lack a clear teaching as to whether the sensor is also configured to measure and collect vehicle monitoring data and vibration data. Tietze also appears to lack a clear teaching as to whether the ECU is configured to generate a combustion characteristic index (CCI) data of the engine. Therefore, Tietze appears to lack a clear teaching as to whether the primary deep learning model is configured to classify big data including the state monitoring data, the vehicle monitoring data, the vibration data, and the CCI data into the at least two data categories.
Marko teaches an analogous system (apparent from at least Figs. 1-4) including: a sensor configured to measure and collect state monitoring data of an engine, vehicle monitoring data, and vibration data [for example, as depicted by at least Figs. 1-4 in view of at least Col. 5, lines 16-21, Col. 6, line 27 – Col. 8, line 66 & Col. 9, line 65 – Col. 10, line 25, a data acquisition unit 12 obtains data from sensors 28, where the data includes engine speed (e.g., “state monitoring data”), vehicle speed (e.g., “vehicle monitoring data”), and knock (e.g., “vibration data”)]; generated combustion characteristic index (CCI) data of the engine [for example, as discussed by at least Col. 6, line 7 – Col. 7, line 2, angular acceleration during an individual cylinder firing (or information about misfiring cylinders, or engine roughness) is obtained using a crank angle, an angular velocity, and an angular acceleration of the engine]; and a primary deep learning model configured to classify big data including the state monitoring data, the vehicle monitoring data, the vibration data, and the CCI data into the at least two data categories (as depicted by at least Figs. 1, 2 & 6-8 in view of at least Col. 4, line 61 – Col. 6, line 25 & Col. 9, line 65 – Col. 11, line 33).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the big data-based driving information provision system of Tietze with the teachings of Marko such that the sensor is further configured to measure and collect vehicle monitoring data (e.g., vehicle speed) and vibration data (e.g., knock) because sensor acquisition of such additional data would simply provide the system with additional information describing operation of the system, including in instances in which the additional information is compared with prespecified normal data in order to find discrepancies indicative of possible faults (as discussed by at least Col. 1, lines 47-60), especially because Tietze expressly indicates that the types of data of the measured and collected input variables and output variables are intended to be open-ended and made available for evaluating system behavior (e.g., as discussed by at least ¶ 0040-0042 of Tietze). Also, in view of Tietze classifying the open-ended sets of measured and collected input variables and output variables via the data-based functional model for the purpose of improving accuracy of the data-based functional model (e.g., as discussed by at least ¶ 0067 of Tietze), it is understood that inclusion of different (or additional) measured and collected input variables and output variables that 

With respect to claim 2, Tietze modified supra teaches the big data-based driving information provision system of claim 1, wherein the primary deep learning model is configured to classify combinations of correlation coefficients between the big data into the at least two data categories (as depicted by at least Figs. 6 & 8 and as discussed by at least ¶ 0043). 

With respect to claim 3, Tietze modified supra teaches the big data-based driving information provision system of claim 2, wherein the primary deep learning model is configured to classify the big data into clusters by applying a k-means algorithm to the correlation coefficients (as discussed by at least ¶ 0019 & 0058 of Tietze). 

With respect to claim 4, Tietze modified supra teaches the big data-based driving information provision system of claim 3, wherein the primary deep learning model is configured to apply, after the k-means algorithm is applied, a Gaussian mixture model (GMM) (as discussed by at least ¶ 0028 & 0060 of Tietze); however, Tietze appears 
Marko further teaches that the primary deep learning model is configured to apply a deep neural network (DNN) (apparent from at least Figs. 1, 2 & 7 in view of at least Col. 5, lines 3-15).
Additionally or alternatively, Nakamura further teaches that the primary deep learning model is configured to apply a deep neural network (DNN) (apparent from at least Figs. 8 & 27 in view of at least ¶ 0005-0006, 0008-0015, 0103-0106 & 0168-0173).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the big data-based driving information provision system of Tietze with the teachings of Marko and/or Nakamura, if even necessary, such that the primary deep learning model is configured to apply a deep neural network (DNN) because each of Marko and Nakamura teaches that deep neural networks can beneficially be trained to correlate complex inputs and outputs of a system in a trained model to beneficially predictively identifies faults in the system, such that inclusion of a deep neural network in the data-based functional model of Tietze would enable predictive identification of faults in the system based on the correlation of the complex inputs and outputs.

With respect to claim 5, Tietze modified supra teaches the big data-based driving information provision system of claim 1, wherein the ECU is configured to calculate the (as discussed in detail above with respect to claim 1). 

With respect to claim 7, Tietze modified supra teaches the big data-based driving information provision system of claim 1, wherein the graphic controller is configured to: generate the at least two data categories for each cylinder of the engine (as discussed by at least Col. 5, line 56 – Col. 6, line 6 of Marko). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tietze in view of Marko, and in view of Nakamura.
With respect to claim 9, Tietze modified supra teaches the big data-based driving information provision system of claim 1; however, Tietze appears to lack a clear teaching as to whether the graphic controller is configured to: generate a secondary deep learning model that is configured to predict an irregular vibration index in an idle state of the engine based on the primary deep learning model. 
Additionally or alternatively, Nakamura further teaches generating a primary deep learning model, and generating a secondary deep learning model that is configured to predict an irregular vibration index in an idle state of the engine based on the primary deep learning model (apparent from at least Figs. 8 & 27 in view of at least ¶ 0005-0006, 0008-0015, 0103-0106 & 0168-0173).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the big data-based driving information provision system of Tietze with the teachings of Nakamura such that the graphic controller is 

Subject Matter Not Rejected Over the Prior Art
In view of incomprehensible claim phrasing in each of dependent claims 6 and 8, it is unclear whether prior art can be properly applied in rejection of the claims, and it is unclear whether the claims would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 10 may be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747